IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 16, 2009
                                     No. 08-40790
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

HILARY MARTIN

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:07-CR-400-1


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       The attorney appointed to represent Hilary Martin has moved for leave to
withdraw and has filed a brief in accordance with Anders v. California, 386 U.S.
738 (1967). Martin has not filed a response. Our independent review of the
record and counsel’s brief discloses no nonfrivolous issue for appeal.
Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is
excused from further responsibilities herein, and the APPEAL IS DISMISSED.
See 5 TH C IR. R. 42.2.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.